 In theMatter of STANDARDOIL COMPANYOF INDIANA,EMPLOYERandPRIVATE PAYROLL EMPLOYEESASSOCIATION,PETITIONERCase No. 13-R-4513.-DecidedMay 7, 1948Mr. Merwin Bristol,of Chicago, Ill., for the Employer.Mr. Thomas O.MillerofChicago,Ill.,Mr. Richard J. Lane,of Ham-mond, Ind., andMiss Agnes Savage,of Indiana Harbor, Ind., for thePetitioner.Messrs. Alonzo YoungandWilliam Belshaw,of Whiting,Ind., forthe Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Chi-cago, Illinois, on December 29, 1947, before Gustaf B. Erickson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.:'Upon the entire record in the case, the National Labor Relations'Board 2 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERStandard Oil Company of Indiana, an Indiana Corporation, is en-gaged in the production, processing, and marketing of gasoline andoil and their byproducts, at its plant at Whiting, Indiana, which is'The hearing officer excluded testimony concerning a ruling by the Wage and HourDivision of the United States Department of Labor as to the status as "professional em-ployees" under the Fair Labor Standards Act of the field and inspection engineers involvedin this caseIn view of the similarity between the definition of "professional employees"under thatAct and theNational Labor RelationsAct, weconsider that ruling as entitled to,some weight in determining whether the field and inspection engineers are "professionalemployees"under the National Labor Relations Act.The testimony concerning the rulingof theWageand Hour Division should, accordingly,have been admitted.However, thehearing officer's error in this respect is not prejudicial because our decision set forth belowto dismiss the instant petition obviates any need to determine the professional status ofthe field and inspection engineers.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Houston, Reynolds,and Gray].77 N. L. R.B., No. 86.504 STANDARD OIL COMPANY OF INDIANA505'the only plant involved.Each year this plant receives from pointsoutside the State crude oil worth more than $1,000,000.The annualoutput of this plant is valued in excess of $1,000,000, of which 50percent is shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization claiming to represent emiployees of the Employer.Central States Petroleum Union, Local 100, herein called the Inter-venor, is a labor organization claiming to represent employees of theEmployer.3III. THE ALLEGED QUESTION CONCERNING REPRESENTATION ; THE ALLEGEDAPPROPRIATE UNITThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.Since 1937 the Intervenor has bargained with the Employer on aplant-wide basis.'On October 28, 1946, the Intervenor and Employerexecuted a contract for a term of 1 year, with a provision for auto-matic renewal unless notice of intent to terminate or modify was givenat least 90 days prior to the anniversary date of the contract.Thiscontract was extended to October 28, 1948, by a separate greementexecuted in October 1947, and the Intervenor contends that the latteragreement is a bar to the instant proceeding.The petition in this case was filed on July 24, 1947, antedatingboth the operative date of the automatic renewal clause in the 1946contract and the date of execution of the October 1947, contract.Ac-cordingly, we find that the instant proceeding is not barred by eitherof these contracts.The Petitioner seeks a unit of all salaried 5 employees of the Em-ployer at its Whiting, Indiana, plant, including the salaried employeesin the accounting, engineering inspection, field engineering and indus-3Notwithstanding the contrary contention of the Intervenor, Nye find that the Petitioneris a labor organization within the meaning of the Act, having been established for the pur-pose of representing employees of the Employer with respect to wages, hours, and otherconditions of employmentFor the same reason, we find, also, that the Intervenor is alabor organization under the Act, notwithstanding the contrary contention of the Petitioner.4On March 1, 1944, pursuant to a consent election, the Research and Engineering Pro-fessionalEmployees Association was designated as representative of certain of theEmployer's engineering employees, who are not involved in the instant proceeding.CaseNo 13-R-2035.5The salaried employees are paid on the so-called "private pay-roll." 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrial engineering departments, the hospital and laboratories, but ex-cluding supervisors, employees represented by the Research and Engi-neeringProfessionalEmployeesAssociation,and confidentialemployees.6The Intervenor contends that the proposed unit is inappropriate(1) because of the history of collective bargaining on a plant-widebasis, and (2) because there are other employees who are not salaried,but who have the same duties and classifications as the salaried em-ployees.The Employer has no objection to the proposed unit exceptthat it would also exclude certain alleged professional employees.The record shows that in three of the classifications 7 in the pro-posed unit there are hourly rated employees who perform the samework as the salaried employees, but whom the Petitioner would ex-clude merely because they are not paid on a salaried basis.The pro-posed unit, therefore, cuts across functional lines. It is well estab-lished that, in determining the appropriateness of a unit, we will notdistinguish between employees solely on the basis of difference inthe mode of payment.8 Accordingly, we find that the proposed unitis inappropriate, and we shall, therefore, dismiss the petition.0ORDERUponthe basis of the above findings of fact and the entire recordin the case,the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of the Standard Oil Company of Indiana,Whiting, In-diana, filed by the Private Payroll Employees Association,be, andit hereby is, dismissed."At the hearing the parties stipulated to exclude from the unit as confidential employeesthe following :Two stenographers in the asphalt department;one stenographer in the engineeringdepartment,two stenographers and one clerk in the heavy oils department ; one secretaryand two stenographers in the accounting section of the main office,five secietaries and onetypist in the executive section of the main office;one stenographer in the marine and fillingracks department ; two stenographers and two clerks in the mechanical department ; fivestenographers,one secretary, one clerk,andtwo nursesin the personnel department ; onesecretary,one file clerk, and one stenographer in the research department.Later in the hearing the Intervenor withdrew its assent to the inclusion in this stipu-lation of the nurses in the personnel departmentzThese categories are the inspection engineers,the time-study men, and the rod andchain men."Matter of F. I. duPont deNemoursand Company,63 N. L R. B.1387, 1389; 62N L R B 146, 148;Matter of United Chemical&Organic Products Division,63 N. L R. B.160, 162;Matter of Service Stores Corporation,62 N. L. It. B. 1161, 1164.